
	

113 HR 1837 IH: Clean Water Protection Act
U.S. House of Representatives
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1837
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2013
			Mr. Pallone (for
			 himself, Mr. Reichert,
			 Mr. Yarmuth,
			 Ms. Linda T. Sánchez of California,
			 Ms. Slaughter,
			 Mr. Holt, Mr. Sarbanes, Mr.
			 Conyers, Mr. Capuano,
			 Mrs. Davis of California,
			 Mr. Van Hollen,
			 Mr. Fitzpatrick,
			 Mr. Smith of Washington,
			 Mr. Waxman,
			 Mr. Honda,
			 Mr. Moran,
			 Mr. Price of North Carolina,
			 Ms. Norton,
			 Mr. Tierney,
			 Mr. Rangel,
			 Ms. Edwards,
			 Mr. Himes,
			 Ms. Pingree of Maine,
			 Ms. Castor of Florida,
			 Mr. Scott of Virginia,
			 Mr. Schiff,
			 Mr. Courtney,
			 Mr. Cummings,
			 Ms. Tsongas,
			 Mr. Nadler,
			 Ms. Chu, Mr. Deutch, Mr.
			 Johnson of Georgia, Mr.
			 Ellison, Ms. Eddie Bernice Johnson of
			 Texas, Ms. McCollum,
			 Mr. Lewis,
			 Mr. Polis,
			 Mr. Michaud,
			 Mr. Grayson,
			 Mr. Cooper,
			 Mr. Lipinski,
			 Mr. McDermott,
			 Mr. Hastings of Florida,
			 Ms. Eshoo, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  clarify that fill material cannot be comprised of waste.
	
	
		1.Short TitleThis Act may be cited as the
			 Clean Water Protection
			 Act.
		2.Definition of
			 Fill MaterialSection 502 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended by adding
			 at the end the following:
			
				(26)Fill
				materialThe term fill
				material means any pollutant which replaces portions of the waters of
				the United States with dry land or which changes the bottom elevation of a
				water body for any purpose. The term does not include any pollutant discharged
				into the water primarily to dispose of
				waste.
				.
		
